IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


JOHN P. KAROLY, JR.,            :        No. 69 MAP 2014
                                :
                Appellant       :        Appeal from the Order of Commonwealth
                                :        Court at No. 622 MD 2005 dated June 12,
                                :        2014 (supplementing the opinion and
          v.                    :        order of March 12, 2014)
                                :
                                :
MICHAEL MANCUSO, ESQUIRE        :
ASSISTANT DISTRICT ATTORNEY AND :
ERIC KERCHNER, DETECTIVE AND    :
CHRISTOPHER JONES, ESQUIRE      :
ASSISTANT DISTRICT ATTORNEY,    :
                                :
                Appellees       :


                                    ORDER


PER CURIAM                                              DECIDED: April 27, 2015
     AND NOW, this 27th day of April, 2015, the Order of the Commonwealth Court is

AFFIRMED.